 



Exhibit 10.1
STOCK OPTION AGREEMENT
(Director Option — 2004 Stock Incentive Plan)
     This STOCK OPTION AGREEMENT (this “AGREEMENT”) is made to be effective as
of July 20, 2005 (the “GRANT DATE”), by and between AirNet Systems, Inc., an
Ohio corporation (the “COMPANY”), and ___(the “OPTIONEE”).
WITNESSETH:
     WHEREAS, pursuant the provisions of Section 6.05[1] of the AirNet Systems,
Inc. 2004 Stock Incentive Plan, as amended (the “PLAN”), each newly-elected or
appointed director of the COMPANY who is not a common law employee of the
COMPANY or of one of its Subsidiaries (an “ELIGIBLE DIRECTOR”) is to be granted
an option to purchase 20,000 common shares, $0.01 par value (the “COMMON
SHARES”), of the COMPANY, effective on the date of election or appointment to
the COMPANY’s Board of Directors (the “BOARD”); and
     WHEREAS, the OPTIONEE was appointed to the BOARD on the GRANT DATE and
qualifies as an ELIGIBLE DIRECTOR;
     NOW, THEREFORE, in consideration of the premises, the parties hereto make
the following agreement, intending to be legally bound thereby:
     1. Defined Terms. Capitalized terms not otherwise defined in this AGREEMENT
shall have the same meanings as in the PLAN.
     2. Grant of OPTION. The COMPANY hereby grants to the OPTIONEE an option
(the “OPTION”) to purchase ___COMMON SHARES of the COMPANY, subject to
adjustment as provided in Section 4 of this AGREEMENT. The OPTION is not
intended to qualify as an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “CODE”).
     3. Terms and Conditions of the OPTION.
          (A) Exercise Price. The Exercise Price to be paid by the OPTIONEE to
the COMPANY upon the exercise of the OPTION shall be $_____  per share, which is
100% of the Fair Market Value of the COMMON SHARES of the COMPANY on the GRANT
DATE, subject to adjustment as provided in Section 4 of this AGREEMENT. The
OPTION may not be “repriced” (as defined under the rules adopted by the national
securities exchange or other recognized market or quotation system upon or
through which the COMPANY’s COMMON SHARES are then listed or traded) without the
prior approval of the COMPANY’s shareholders.
          (B) Exercise of the OPTION. Except as otherwise provided in this
AGREEMENT and the PLAN, the OPTION will vest and become exercisable as follows:
     (i) at any time on and after the GRANT DATE, as to ___of the COMMON SHARES
subject to the OPTION, subject to adjustment as provided in Section 4 of this
AGREEMENT;
     (ii) at any time after the first anniversary of the GRANT DATE, as to an
additional ___of the COMMON SHARES subject to the OPTION, subject to adjustment
as provided in Section 4 of this AGREEMENT, provided that the OPTIONEE is a
director of the COMPANY on such anniversary date;
     (iii) at any time after the second anniversary of the GRANT DATE, as to an
additional ___of the COMMON SHARES subject to the OPTION, subject to adjustment
as provided in Section 4 of this AGREEMENT, provided that the OPTIONEE is a
director of the COMPANY on such anniversary date;
     (iv) at any time after the third anniversary of the GRANT DATE, as to an
additional ___of the COMMON SHARES subject to the OPTION, subject to adjustment

27



--------------------------------------------------------------------------------



 



     as provided in Section 4 of this AGREEMENT, provided that the OPTIONEE is a
director of the COMPANY on such anniversary date; and
     (v) at any time after the fourth anniversary of the GRANT DATE, as to an
additional ___of the COMMON SHARES subject to the OPTION, subject to adjustment
as provided in Section 4 of this AGREEMENT, provided that the OPTIONEE is a
director of the COMPANY on such anniversary date.
     Any exercise of the vested and exercisable portion of the OPTION may be
made in whole or in part; however, no single purchase of COMMON SHARES upon
exercise of the OPTION shall be for fewer than the smaller of: (a) 100 COMMON
SHARES or (b) the full number of COMMON SHARES as to which the OPTION is then
vested and exercisable.
     Subject to the other provisions of this AGREEMENT, if the OPTION vests and
becomes exercisable as to certain COMMON SHARES, the OPTION shall remain vested
and exercisable as to those COMMON SHARES until the date of expiration of the
OPTION term.
     The grant of the OPTION shall not confer upon the OPTIONEE any right to
continue to serve as a director of the COMPANY.
          (C) OPTION Term. The OPTION shall in no event be exercisable after the
expiration of ten years from the GRANT DATE.
          (D) Method of Exercise. The OPTION may be exercised by the OPTIONEE
(or in the event of the OPTIONEE’s death, the OPTIONEE’s Beneficiary as
determined pursuant to the provisions of the PLAN) giving written notice of
exercise to the BOARD, in care of the Chief Financial Officer of the COMPANY,
stating the number of COMMON SHARES subject to the OPTION in respect of which
the OPTION is being exercised. Payment for all such COMMON SHARES shall be made
to the COMPANY at the time the OPTION is exercised in United States dollars in
cash (including check, bank draft or money order payable to the order of the
COMPANY). Payment for such COMMON SHARES may also be made (i) by tender of
COMMON SHARES already owned by the OPTIONEE for at least six months (either by
actual delivery of the already-owned COMMON SHARES or by attestation) and having
a Fair Market Value on the date of tender equal to the Exercise Price or (ii) by
a combination of the delivery of cash and the tender of already-owned COMMON
SHARES. After payment in full for the COMMON SHARES purchased under the OPTION
has been made, the COMPANY shall take all such actions as are necessary to
deliver an appropriate share certificate evidencing the COMMON SHARES purchased
upon the exercise of the OPTION as promptly thereafter as is reasonably
practicable.
     4. Adjustments upon Changes in the COMMON SHARES.
          (A) If, during the term of the OPTION, there shall be a dividend or
split in respect of the COMMON SHARES, recapitalization (including, without
limitation, the payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to shareholders, exchange of
shares, or other similar corporate change affecting the COMMON SHARES, the BOARD
shall appropriately adjust the number of COMMON SHARES subject to the OPTION as
well as the Exercise Price and any other factors, limits or terms affecting the
OPTION.
          (B) Notice of any adjustment made pursuant to this Section 4 shall be
given by the COMPANY to the OPTIONEE.
     5. Acceleration of OPTION upon Occurrence of Certain Events. If the COMPANY
undergoes a merger or consolidation of the COMPANY or reclassification of the
COMMON SHARES or exchange of the COMMON SHARES for the securities of another
entity (other than a Subsidiary) that has acquired the COMPANY’s assets or which
is in control [as defined in CODE §368(c)] of an entity that has acquired the
COMPANY’s assets and the terms of that plan or agreement are binding on all
holders of COMMON SHARES (except to the extent that dissenting shareholders are
entitled to relief under applicable law), then the unexercised portion of the
OPTION (whether or not then vested and exercisable by its terms) shall become
immediately vested and exercisable in full and the OPTIONEE shall receive, upon
payment of the Exercise Price, if applicable, securities or cash, or both, equal
to those the OPTIONEE would have been entitled to receive under the PLAN and
this AGREEMENT if the OPTIONEE had already exercised the unexercised portion of
the OPTION.

28



--------------------------------------------------------------------------------



 



     6. Non-Assignability of OPTION. Unless otherwise permitted by the BOARD,
the OPTION shall not be transferable by the OPTIONEE except by will or by the
laws of descent and distribution. During the lifetime of the OPTIONEE, the
OPTION may only be exercised by the OPTIONEE or the OPTIONEE’s guardian or legal
representative. If the BOARD permits the transfer of the OPTION, the OPTION
shall be transferable only to the extent permitted in Section 14.01 of the PLAN.
In the event of the death of the OPTIONEE, the person or persons entitled to
exercise the unexercised portion of the OPTION will be determined in accordance
with the provisions of the PLAN.
     7. Exercise After Termination of Service as a Director of the COMPANY.
          (A) Upon the termination of the OPTIONEE’s service as a director of
the COMPANY for any reason other than death, Disability or Retirement of the
OPTIONEE or for Cause, the OPTION may be exercised (to the extent that the
OPTION was vested and exercisable at the time of such termination of service) at
any time within three months after the date upon which the OPTIONEE ceases to be
a director of the COMPANY, subject to the expiration of the term of the OPTION.
          (B) If the OPTIONEE’s service as a director of the COMPANY is
terminated because of the Disability or Retirement of the OPTIONEE, the
unexercised portion of the OPTION shall immediately become vested and
exercisable in full and the right of the OPTIONEE to exercise the OPTION shall
terminate upon the earlier to occur of the expiration of the term of the OPTION
or 24 months after the date upon which the OPTIONEE ceases to be a director of
the COMPANY.
          (C) If the OPTIONEE’s service as a director of the COMPANY is
terminated because of the death of the OPTIONEE, the unexercised portion of the
OPTION shall immediately become vested and exercisable in full and the right of
the OPTIONEE’s Beneficiary to exercise the OPTION shall terminate upon the
earlier to occur of the expiration of the term of the OPTION or 24 months after
the date of the OPTIONEE’s death.
          (D) If the OPTIONEE’s service as a director of the COMPANY is
terminated for Cause, the OPTION shall be immediately forfeited.
     8. Limits on Exercisability of the OPTION; Forfeiture of Exercised Portion
of the OPTION. The OPTIONEE shall forfeit the unexercised portion of the OPTION,
as well as all COMMON SHARES acquired through the exercise of the OPTION on the
date of termination of service as a director of the COMPANY or within six months
before and 24 months after such termination of service, if the OPTIONEE:
          (A) Without the BOARD’s written consent, which may be withheld for any
reason or for no reason, serves (or agrees to serve) as an officer, director,
consultant or employee of any proprietorship, partnership, corporation, limited
liability company, association or other entity or becomes the owner of a
business or a member of a partnership, limited liability company, association or
other entity that competes with any portion of the business of the COMPANY or
any Subsidiary with which the OPTIONEE has been involved at any time within five
years before the OPTIONEE’s termination of service as a director of the COMPANY
or renders any service (including, without limitation, business consulting) to
entities that compete with any portion of the business of the COMPANY or any
Subsidiary with which the OPTIONEE has been involved anytime within five years
before the OPTIONEE’s termination of service as a director of the COMPANY;
          (B) Refuses or fails to consult with, supply information to or
otherwise cooperate with the COMPANY or any Subsidiary after being requested to
do so;
          (C) Deliberately engages in any action that the BOARD concludes has
caused substantial harm to the interests of the COMPANY or any Subsidiary;
          (D) Without the BOARD’s written consent, which may be withheld for any
reason or for no reason, on the OPTIONEE’s own behalf or on behalf of any other
person, partnership, limited liability company, association, corporation or
other entity, solicits or in any manner attempts to influence or induce any
employee of the COMPANY or any Subsidiary to terminate such employee’s
employment, or uses or discloses to any person, partnership, limited liability
company, association, corporation or other entity any information obtained while
the OPTIONEE served as a director of the COMPANY or any Subsidiary concerning
the names and addresses of employees of the COMPANY and any Subsidiary;

29



--------------------------------------------------------------------------------



 



          (E) Without the BOARD’s written consent, which may be withheld for any
reason or for no reason, discloses any confidential or proprietary information
relating to the business affairs of the COMPANY or any Subsidiary;
          (F) Fails to return all property (other than personal property)
produced by, received by or otherwise submitted to the OPTIONEE in the course of
the OPTIONEE’s service as a director of the COMPANY or a Subsidiary; or
          (G) Engages in conduct that the BOARD reasonably concludes would have
given rise to termination of the OPTIONEE for Cause if it had been discovered
before the OPTIONEE terminated the OPTIONEE’s service as a director of the
COMPANY.
     9. Buy Out of OPTION. At any time, the BOARD, in its sole discretion and
without the consent of the OPTIONEE, may cancel any portion of the OPTION by
providing to the OPTIONEE written notice (a “BUY OUT NOTICE”) of the COMPANY’s
intention to exercise the right reserved in this Section 8. If a BUY OUT NOTICE
is given, the COMPANY shall pay to the OPTIONEE, in respect of each COMMON SHARE
covered by the OPTION and subject to the BUY OUT NOTICE, the difference between
(i) the Fair Market Value of the COMMON SHARES on the date of the BUY OUT NOTICE
and (ii) the Exercise Price. However, no payment shall be made with respect to
that portion of the OPTION which is not vested and exercisable on the date of
the BUY OUT NOTICE. The COMPANY shall complete any buy out made under this
Section 9 as soon as administratively possible after the date of the BUY OUT
NOTICE. At the BOARD’s option, payment of the buy out amount may be made in
cash, in whole COMMON SHARES or partly in cash and partly in whole COMMON
SHARES. The number of whole COMMON SHARES, if any, included in the buy out
amount shall be determined by dividing the amount of the payment to be made in
COMMON SHARES by the Fair Market Value of the COMMON SHARES on the date of the
BUY OUT NOTICE.
     10. Restrictions on Transfers of COMMON SHARES. Anything contained in this
AGREEMENT or elsewhere to the contrary notwithstanding, the COMPANY may postpone
the issuance and delivery of COMMON SHARES upon any exercise of the OPTION until
completion of any listing, registration or other qualification of such COMMON
SHARES under the rules, regulations and other requirements of the Securities and
Exchange Commission, any national securities exchange or other recognized market
or quotation system upon or through which the COMMON SHARES are then listed or
traded, or any other state or federal law, rule or regulation as the COMPANY may
consider appropriate; and may require the OPTIONEE when exercising the OPTION to
make such representations and furnish such information as the COMPANY may
consider appropriate in connection with the issuance of the COMMON SHARES in
compliance with applicable law.
     COMMON SHARES issued and delivered upon exercise of the OPTION shall be
subject to such restrictions on trading, including appropriate legending of
certificates to that effect, as the COMPANY, in its discretion, shall determine
are necessary to satisfy the rules, regulations and other requirements of the
Securities and Exchange Commission, any national securities exchange or other
recognized market or quotation system upon or through which the COMMON SHARES
are then listed or traded, or any other applicable federal or state securities
law.
     11. Rights of the OPTIONEE as a Shareholder. The OPTIONEE shall have no
rights as a shareholder of the COMPANY with respect to any COMMON SHARES of the
COMPANY covered by the OPTION until the date of issuance of a certificate to the
OPTIONEE evidencing such COMMON SHARES.
     12. PLAN as Controlling. All terms and conditions of the PLAN applicable to
the OPTION which are not set forth in this AGREEMENT shall be deemed
incorporated herein by reference. In the event that any term or condition of
this AGREEMENT is inconsistent with the terms and conditions of the PLAN, the
PLAN shall be deemed controlling. The OPTIONEE acknowledges receipt of a copy of
the PLAN and of the prospectus related to the PLAN.
     13. Governing Law. To the extent not preempted by federal law, this
AGREEMENT shall be governed by and construed in accordance with the laws of the
State of Ohio.
     14. Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of the OPTIONEE enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.

30



--------------------------------------------------------------------------------



 



     15. Captions. The captions contained in this AGREEMENT are included only
for convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.
     16. Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
     17. Number and Gender. When used in this AGREEMENT, the number and gender
of each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.
     18. Entire Agreement. This AGREEMENT, including the PLAN incorporated
herein by reference, constitutes the entire agreement between the COMPANY and
the OPTIONEE in respect of the subject matter of this AGREEMENT, and this
AGREEMENT supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this AGREEMENT.
     19. Successors and Assigns of the COMPANY. This AGREEMENT shall inure to
the benefit of and be binding upon the successors and assigns (including
successive, as well as immediate, successors and assigns) of the COMPANY.
(Remainder of page intentionally left blank;
signatures on following page.)

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by
its duly authorized officer, and the OPTIONEE has executed this AGREEMENT, in
each case effective as of the GRANT DATE.

                  COMPANY:    
 
                AIRNET SYSTEMS, INC.    
 
           
 
  By:   /s/ Joel E. Biggerstaff    
 
           
 
                Printed Name: Joel E. Biggerstaff    
 
                Title: Chief Executive Officer and President    

         
 
  OPTIONEE:    
 
       
 
       
 
  Printed Name of OPTIONEE    
 
       
 
       
 
  Signature of OPTIONEE    
 
       
 
       
 
  Street Address    
 
       
 
       
 
  City                                               State            
                                   Zip Code    
 
       
 
       
 
  Telephone Number    

32